PER CURIAM.
Appellants appeal from a judgment entered pursuant to a jury verdict in favor of Queenie Flowers Speight and Alvin Speight, her husband, wherein a jury, in a personal injury case, assessed the wife’s damages in the sum of Two Thousand ($2,000.00) Dollars and her husband’s damages at zero dollars.
Appellants contend that verdict of zero dollars to the husband wps contrary to the instructions of the trial judge as the facts supported a jury verdict for the hus*834band as well as for the wife. The record on appeal submitted to this court by appellants does not contain the testimony presented to the jury. Generally, all instructions given by the trial judge should be considered in the light of all the testimony before reversible error can be ascertained. Crosby v. Stubblebine, Fla.App.1962, 142 So.2d 358.
As the record on appeal is deficient, this court cannot consider and resolve the assigned error. See Stuco Corp. v. Gates, Fla.App.1962, 145 So.2d 527 and Phillips v. Blum, Fla.App.1962, 139 So.2d 459.
Affirmed.